DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed March 4, 2022 and arguments and affidavit filed September 27, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument that the results shown by the experimental data for homopiperazine would apply likewise for other amines set forth in component b) is not persuasive. Argument does not replace evidence where evidence is necessary. “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima face case of obviousness” (MPEP 2145 I).  The arguments of counsel cannot take the place of evidence on the record. Examples of attorney statements which are not evidence and mandate a conclusion of patentability in and of itself. Facts established by rebuttal evidence must be evaluated along with facts on which the conclusion of a prima face case was reached, not against the conclusion itself (MPEP 716.01(d)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2015/0094400).
Regarding claim 1: Zheng et al. teaches a composition comprising an epoxy resin (para. 105), at least one amine having at least two secondary amino groups that are both part of an organic ring system/homopiperazine (para. 73), and at least one alkyl alcohol optionally substituted by at least one aromatic radical/benzyl alcohol (para. 90).  While Zheng et al. teaches other embodiments for the polyamine and the solvent that are outside of the scope of the claims, the homopiperazine and benzyl alcohol are positively stated embodiments. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the homopiperazine and benzyl 
Regarding claim 2: Zheng et al. teaches diglycidyl ether of bisphenol A and bisphenol F (para. 116). 
Regarding claims 3 and 17: Zheng et al. teaches homopiperazine (para. 73), which has the structure 
    PNG
    media_image1.png
    159
    239
    media_image1.png
    Greyscale
.  Each secondary cyclic amino group belongs to the same cycle. In the instant specification published paragraph 73, applicants disclose that the concentration of OH groups can be derived from the corresponding starting weight. Since the amount of benzyl alcohol in Zheng et al. is 40 wt% (para. 104), which overlaps with the high end of the range claimed, then the same OH group concentration will also be achieved by Zheng et al.
Regarding claims 4 and 18: Zheng et al. teaches homopiperazine (para. 73) having the structure shown above, so that in claimed formula (I), R1-R4 is H, and X is CH2-CH2-NH-CH2.
Regarding claims 5 and 19: Zheng et al. teaches homopiperazine (para. 73).
Regarding claims 6, 7 and 20: Zheng et al. teaches benzyl alcohol (para. 90), which has the structure 
    PNG
    media_image2.png
    182
    363
    media_image2.png
    Greyscale
, and therefore has only one OH group. Zheng et al. teaches diglycidyl ether of bisphenol A and bisphenol F (para. 116). Zheng et al. teaches homopiperazine (para. 73). In the instant specification published paragraph 73, applicants disclose that the concentration of OH groups can be derived from the corresponding starting weight. Since the amount of benzyl alcohol in Zheng et al. is 40 wt% (para. 104), which overlaps with the high end of the range claimed, then the same OH group concentration will also be achieved by Zheng et al.
Regarding claim 8: The boiling point of benzyl alcohol is 205 °C. In the instant specification published paragraph 73, applicants disclose that the concentration of OH groups can be derived from the corresponding starting weight. Since the amount of benzyl alcohol in Zheng et al. is 40 wt% (para. 104), which overlaps with the high end of the range claimed, then the same OH group concentration will also be achieved by Zheng et al.
Regarding claim 10: In the instant specification published paragraph 73, applicants disclose that the concentration of OH groups can be derived from the corresponding starting weight. Since the amount of benzyl alcohol in Zheng et al. is 40 wt% (para. 104), which overlaps with the high end of the range claimed, than the same OH group concentration will also be achieved by Zheng et al. 
Regarding claims 11 and 12: Zheng et al. also teaches aliphatic amines (para. 66), which would not have at least two secondary amino groups as part of an organic ring system. 
Regarding claim 13: Zheng et al. teaches 30-80 wt% of the epoxy resin (para. 119), 50 wt.% of the amine, 40 wt. % of the benzyl alcohol and 10 wt. % of another amine (para. 104), which overlaps the claimed ranges. In the instant specification published paragraph 73, applicants disclose that the concentration of OH groups can be derived from the corresponding starting weight. Since the amount of benzyl alcohol in Zheng et al. is 40 wt% (para. 104), which overlaps with the high end of the range claimed, then the same OH group concentration will also be achieved by Zheng et al.
Regarding claim 14: Zheng et al. teaches 50 wt.% of the amine and only 10 wt. % of dicyandiamide/a further amine, so that the cyclic amine would be at least 10% of the total mass of amines. In the instant specification published paragraph 73, applicants disclose that the concentration of OH groups can be derived from the corresponding starting weight. Since the amount of benzyl alcohol in Zheng et al. is 40 wt% (para. 104), which overlaps with the high end of the range claimed, then the same OH group concentration will also be achieved by Zheng et al.
Regarding claim 15: Zheng et al. teaches mixing the components together (para. 121).
Regarding claim 16: Zheng et al. teaches casting the resin (para. 151).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Zheng et al. teaches the basic composition as set forth above, the affidavit filed September 27, 2021 shows the criticality when the concentration of the OH groups of the benzyl alcohol is selected above 1.3 mol/l and used in conjunction with homopiperazine and an epoxy resin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767